IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-13-00276-CV
                                             and
                                     No. 10-13-00315-CV

          IN THE INTEREST OF A.C., R.P., AND A.P., CHILDREN


                               From the 74th District Court
                                McLennan County, Texas
                               Trial Court No. 2012-1355-3


                              MEMORANDUM OPINION


       The parental rights of David as to his children, A.P. and R.P., were terminated.

The parental rights of Mary as to her children, A.P., R.P., and A.C. were also

terminated. Both David and Mary filed separate notices of appeal. David has now filed

a motion to dismiss his appeal.1 See TEX. R. APP. P. 42.2(a).

       On our own motion, we sever David’s appeal from Mary’s appeal. See TEX. R.

APP. P. 43.6. The Clerk shall docket David’s appeal as 10-13-00315-CV, styled in the

Interest of A.P. and R.P., Children. That appeal is dismissed.


1David and Mary are pseudonyms to protect the identities of the parties in compliance with Rule 9.8 of
the Texas Rules of Appellate procedure. TEX. R. APP. P. 9.8(b)(2).
        Mary’s appeal, appellate case number 10-13-00276-CV, remains pending.



                                                    PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal severed and dismissed
Opinion delivered and filed September 12, 2013
[CV06]




In the Interest of A.C., R.P., and A.P., Children                               Page 2